Title: General Orders, 19 May 1783
From: Washington, George
To: 


                  
                     
                      Monday May 19th 1783
                     Parole Dublin
                     C. signs Epson Falmouth
                  
                  For the day tomorrow Major Genl Heath
                  Brig. Qr Mr Hampshire B.
                  The 7th Massachusetts regiment gives the Guards and the 5th the Fatigues tomorrow.
                  At the Genl Courtmartial of which Col. J. Vose is president—Mr Bartholomew Fisher Forage Master was tried, charged with misconduct in office in defrauding the officers of the army in general and Brigr Genl Putnam in particular of part of their allowance of Grain for forage in the month of April last.
                  The Court on consideration are of opinion that the charge against Mr Fisher is not supported and they do acquit him.
                  The Commander in chief approves the opinion of the court—Mr Fisher is released from Arrest.
               